Exhibit 10.5

 

AMENDMENT NO. 4

TO

EXECUTIVE EMPLOYMENT AGREEMENT

 

PARTIES:

 

This Amendment No. 4 to Executive Employment Agreement dated September 23, 2009,
by and between BALLANTYNE STRONG, INC., a Delaware corporation, with its
principal offices at 4350 McKinley Street, Omaha, Nebraska 68112 (the
“Company”), and JOHN P. WILMERS, an individual, residing at 17403 Harney Street,
Omaha, Nebraska 68118 (the “Executive”).

 

RECITALS:

 

This Amendment No. 4 to Executive Employment Agreement is made with reference to
the following facts and objectives:

 

A.            Company and Executive entered into an Executive Employment
Agreement dated January 23, 2003, in which Executive was retained to serve as
President and Chief Executive Officer of the Company.

 

B.            On or about June 24, 2004, the parties entered into an Amendment
No. 1 to Executive Employment Agreement deleting all references in said
Executive Employment Agreement to Company’s Key Employee’s Bonus Plan and
referencing instead the Company’s Executive Officer Performance Bonus
Compensation Plan.

 

C.            On or about February 25, 2009, the parties entered into an
Amendment No. 2 to Executive Employment Agreement to provide that in the event
that Executive’s Employment Agreement was not renewed, all existing insurance
benefits shall remain in force until the last day of the month in which any
severance benefits Executive is receiving expire.

 

D.            On or about April 1, 2009, the parties entered into an Amendment
No. 3 to Executive Employment Agreement deleting all references in said
Executive Employment Agreement to Company’s Executive Officer Performance Bonus
Compensation Plan and referencing instead any incentive plan or program that
Company may have in place from time to time, covering Executive, in accordance
with the terms and conditions set forth therein.

 

E.             The Executive Employment Agreement dated January 23, 2003 between
the Company and Executive, as amended by Amendment Nos. 1, 2 and 3 thereto,
shall be collectively referred to herein as the “Executive Employment
Agreement.”

 

F.             As Executive is approaching retirement, the Company is taking
steps to establish a succession plan and has engaged an executive search firm in
order to find a successor to fill the

 

1

--------------------------------------------------------------------------------


 

position of President and Chief Executive Officer (the “Successor”).  In
anticipation of the Company employing the Successor sometime prior to
December 31, 2011, the Company and Executive desire to enter into this Amendment
No. 4 to extend the Executive’s employment and amend the Executive Employment
Agreement to commence on January 23, 2010 and to terminate on the earlier to
occur of the following: (i) the first day the Successor commences employment as
the President and Chief Executive Officer of the Company, or (ii) December 31,
2011.

 

G.            In order to promote a smooth transition in the event the Company
employs the Successor prior to December 31, 2011, the Company and Executive
desire to enter into the Employment Agreement attached hereto as Exhibit A (the
“New Agreement”) to secure Executive’s service as an employee in a new capacity
and to provide compensation and benefits to Executive for the period commencing
on the first day the Successor commences employment through December 31, 2011.

 

H.            This Amendment No. 4 and the New Agreement will be delivered
concurrently.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the parties hereto agree as follows:

 

Section 1.               Amendments to Agreement.

 

Section 4 of said Executive Employment Agreement is hereby deleted in its
entirety and replaced with the following:

 

“4.           Compensation.

 

4.1           Basic Compensation.  For all of the services to be rendered by the
Executive in any capacity hereunder, the Company shall pay the Executive a
salary at the annual rate of Two Hundred Seventy Five Thousand Dollars
($275,000.00), and in no event shall the basic compensation be less than the
aforesaid amount.  The compensation paid hereunder to the Executive shall be
paid in accordance with the payroll practices conducted by the Company and shall
be subject to the customary withholding taxes and other employment taxes as
required with respect to compensation paid by a corporation to an employee.

 

4.2           Additional Compensation.  In addition to the basic compensation
set forth at Subsection 4.1 above, the Company shall pay the Executive
additional compensation that Executive shall be entitled to receive under any
incentive compensation plan or program the Company may have in place, from time
to time, covering Executive.

 

4.3           [Intentionally Deleted].

 

2

--------------------------------------------------------------------------------


 

4.4           [Intentionally Deleted].

 

4.5           Termination of Employment.  Upon termination of employment for any
reason, the Executive shall be entitled to receive the basic compensation
accrued but unpaid as of the date of termination.  Upon termination of
employment of the Executive by the Company for any reason other than for cause,
the Executive shall also be entitled to receive the additional compensation on a
pro rata basis for the period of Executive’s employment under this Agreement and
any additional compensation shall be payable within sixty (60) days following
the end of the applicable calendar year.”

 

Section 5.2 of said Executive Employment Agreement is hereby deleted in its
entirety and replaced with the following:

 

“5.2         The Company agrees to furnish an automobile selected by the Company
for use by the Executive.  All expenses for the maintenance, insurance and
upkeep of the automobile shall be borne by the Company.  On the date of
termination of this Agreement, the Executive shall have the option to purchase
such automobile from the Company at its current private party sale value
according to Kelly Blue Book.”

 

Section 6 of said Executive Employment Agreement is hereby deleted in its
entirety and replaced with the following:

 

“6.           Other Benefits.

 

6.1           Employee Benefit Plans.  In addition to the compensation and to
the rights provided for elsewhere in this Agreement, the Executive shall be
entitled to participate in each employee benefit plan of the Company now or
hereafter adopted for the benefit of the employees of the Company, to the extent
permitted by such plans and by applicable law.

 

6.2           Retiree Medical Benefits.  The Company further agrees to continue
the Executive’s medical coverage for Executive and his eligible dependents, at
the Company’s expense, until the Executive attains age sixty-five (65), and for
the Executive’s spouse until she attains the age of sixty-five (65), even though
such events may occur after this Agreement expires.  After age sixty-five (65),
the Executive and his eligible dependents shall only be entitled to medical
insurance coverage to the extent, if any, that the Company provides such
coverage for other retired senior executives, except that the Company shall
continue to provide medical coverage for the Executive’s spouse until she
attains the age of sixty-five (65), provided the Executive is not terminated for
cause.”

 

Section 7 of said Executive Employment Agreement is hereby deleted in its
entirety and replaced with the following:

 

3

--------------------------------------------------------------------------------


 

“7.           Term of this Agreement.

 

7.1           The term of this Agreement shall commence on January 23, 2010. 
Unless terminated earlier as specifically provided herein, Executive’s
employment with the Company under this Agreement shall terminate on the earlier
to occur of the following: (i) the first day the Successor commences employment
as the President and Chief Executive Officer of the Company, or
(ii) December 31, 2011.

 

7.2           [Intentionally Deleted].

 

7.3           [Intentionally Deleted].

 

7.4           [Intentionally Deleted].

 

7.5           Effect of Termination of this Agreement.

 

7.5.1        In the event this Agreement is terminated early by reason of
Executive’s death pursuant to Section 8.1, then (i) there shall be no remaining
rights or obligations with respect to this Agreement except for Sections 8.1.2,
4.5 and 6.2 which shall survive termination of employment and shall remain in
full force and effect, and (ii) the New Agreement shall be null and void.

 

7.5.2        In the event this Agreement is terminated early by reason of
Executive’s incapacity pursuant to Section 8.1, then (i) there shall be no
remaining rights or obligations with respect to this Agreement except for
Sections 8.1.3, 4.5, 6.2 and 10 which shall survive termination of employment
and shall remain in full force and effect, and (ii) the New Agreement shall be
null and void.

 

7.5.3        In the event the Executive’s employment under this Agreement is
terminated for cause pursuant to Section 8.2, then (i) there shall be no
remaining rights or obligations with respect to this Agreement except for
Sections 8.2.4, 4.5 and 10 which shall survive termination of employment and
shall remain in full force and effect, and (ii) the New Agreement shall be null
and void.

 

7.5.4        In the event this Agreement is terminated as a result of Successor
commencing employment as the President and Chief Executive Officer of the
Company prior to December 31, 2011, then (i) there shall be no remaining rights
or obligations with respect to this Agreement except for Section 4.5 which shall
survive termination of employment and shall remain in full force and effect, and
(ii) this Agreement shall be superseded by the New Agreement.

 

7.5.5        In the event this Agreement terminates on December 31, 2011, then
(i) there shall be no remaining rights or obligations with respect to this
Agreement except for Sections 4.5, 6.2 and 10 which shall survive termination of

 

4

--------------------------------------------------------------------------------


 

employment and shall remain in full force and effect, and (ii) the New Agreement
shall be null and void.”

 

Section 2.               Ratification.

 

Except as herein amended, the parties hereto confirm and ratify all the terms
and conditions set forth in said Executive Employment Agreement and acknowledge
that it is binding and enforceable according to the terms thereof.

 

IN WITNESS WHEREOF, this Amendment No. 4 to Executive Employment Agreement is
duly executed by the parties this 23 day of September, 2009

 

 

 

BALLANTYNE STRONG, INC., a Delaware corporation, “Company”

 

 

 

 

 

By:

/s/ William F. Welsh, II

 

Name:

William F. Welsh, II

 

Its:

Chairman of the Board

 

 

 

 

 

 

 

By:

/s/ John P. Wilmers

 

JOHN P. WILMERS, “Executive”

 

5

--------------------------------------------------------------------------------